Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO:


   SAMMY EDWARDS and EDDIE BROWN,

                   Plaintiffs,                                JURY TRIAL DEMANDED

           v.

   GRAMPA’S REAL ESTATE, INC., a
   Florida profit company d/b/a GRAMPA’S
   BAKERY & RESTAURANT, and CAROL
   GRAMPA,

                Defendants.
   ____________________________________________/

                                   COMPLAINT FOR DAMAGES

           Plaintiffs, SAMMY EDWARDS, (“EDWARDS”), and EDDIE BROWN. (“BROWN”)

   by and through their undersigned attorney, files this, their Complaint for Damages against

   Defendants, GRAMPA’S REAL ESTATE INC., a Florida profit corporation d/b/a GRAMPA’S

   BAKERY & RESTAURANT, (hereinafter “GRAMPA’S BAKERY”). and CAROL GRAMPA,

   (hereinafter “C. GRAMPA”), and state as follows:

                                          INTRODUCTION

      1.   This is an action to recover unpaid overtime wage compensation under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                         JURISDICTION

            2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

     28 U.S.C. §1331.        At all times pertinent to this Complaint, the corporate Defendant,
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 7



   GRAMPA’S BAKERY was an enterprise engaged in interstate commerce.                   At all times

   pertinent to this Complaint, the corporate Defendant regularly owned and operated a business

   engaged in commerce or in the production of goods for commerce as defined in §3(r) and 3(s)

   of the FLSA, 29 U.S.C. §203(r) and 203(s).

          3.   Defendants, GRAMPA’S BAKERY and C. GRAMPA, operated a bakery and

   restaurant. Plaintiffs, EDWARDS and BROWN’s work involved handling on a regular and

   recurrent basis “goods” or “materials,” as defined by the FLSA, including food, drink, and

   bakery equipment, which were used commercially in Defendants’ business, and moved in

   interstate commerce.

          4.   Upon information and belief, during the relevant time period, the Defendants had an

   annual gross volume of sales made or business done of not less than $500,000.00.

          5.   The Defendants are subject to the jurisdiction of this Court because they engage in

   substantial and not isolated activity within the Southern District of Florida.

          6.   The Defendants are also subject to the jurisdiction of this Court because they

   operate, conduct, engage in, and/or carry on business in the Southern District of Florida.

                                                 VENUE

          7.   The venue of this Court over this controversy is based upon the following:


                 a.       The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,

                 b.       Defendants were and continue to be a corporation and an individual doing

                          business within this judicial district.
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 7



                                             PARTIES

           8.   At all times material hereto, Plaintiffs, EDWARDS and BROWN were

   “employee[s]” of the Defendants within the meaning of the FLSA.

           9.   At all times material hereto, corporate Defendant, GRAMPA’S BAKERY was

   conducting business in Dania Beach, Broward County, Florida.

           10. At all times material hereto, Defendants, GRAMPA’S BAKERY and C. GRAMPA

   were the employers of Plaintiffs, EDWARDS and BROWN.

           11. At all times material hereto, Defendants were and continue to be “employer[s]”

   within the meaning of the FLSA.

           12. At all times material hereto, Defendants knowingly and willfully failed to pay

   Plaintiffs, EDWARDS and BROWN their lawfully earned wages in conformance with the

   FLSA.

           13. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

   therefore, are liable for monetary damages.

           14. At all times material hereto, corporate Defendant, GRAMPA’S BAKERY was an

   “enterprise” engaged in commerce” within the meaning of the FLSA.

           15. At all times material hereto, the work performed by Plaintiffs, EDWARDS and

   BROWN was directly essential to the business performed by Defendants, GRAMPA’S

   BAKERY and C. GRAMPA.

           16. Plaintiffs, EDWARDS and BROWN have fulfilled all conditions precedent to the

   institution of this action and/or such conditions have been waived.
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 7



                                   STATEMENT OF FACTS

          17. From on or about November 16, 2016 to about March 12, 2020, Plaintiff,

   EDWARDS was employed by the Defendants as a cook at the Defendants’ bakery and

   restaurant.

          18. Defendants paid Plaintiff, EDWARDS an hourly rate of $12.00 per hour.

          19. From in or about 2015 to about March 12, 2020, Plaintiff, BROWN was employed

   by the Defendants as a chef at the Defendants’ bakery and restaurant.

          20. Defendants paid Plaintiff, BROWN an hourly rate of $11.00 per hour, until about

   June 2019; commencing about July 2019, his hourly rate was increased to $12.00 per hour.

          21. Defendants knowingly and willfully operated their business with a policy of not

   paying wages in conformance with the applicable law, to the Plaintiffs. EDWARDS and

   BROWN.

          22. Defendant, C. GRAMPA was a supervisor and/or manager/owner who was

   involved in the day-to-day operations and/or was directly responsible for the supervision of

   Plaintiff, KING. Therefore, she is personally liable for the FLSA violations.

          23. Defendant, C. GRAMPA was directly involved in decisions affecting employee

   compensation and/or hours worked by Plaintiffs, EDWARDS and BROWN.

          24. Plaintiffs, EDWARDS and BROWN have retained Bober & Bober, P.A. to

   represent them in this litigation and have agreed to pay the firm a reasonable fee for its

   services.
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 5 of 7



                                    STATEMENT OF CLAIM:

                                              COUNT I

                    VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

          25. Plaintiffs, EDWARDS and BROWN repeat and reallege Paragraphs 1 through 24

   as if fully set forth herein.

          26. Plaintiffs, EDWARDS and BROWN’s employment with the Defendants was to

   consist of a normal work week for which they should have received time and one-half for their

   hours worked in excess of the maximum hours provided for in the FLSA.

          27. During Plaintiffs, EDWARDS and BROWN’s employment, Plaintiffs worked

   hours in excess of forty (40) per week for which they were not compensated at the statutory

   rate of time and one-half for all of their hours. Plaintiffs, EDWARDS and BROWN were

   entitled to be paid at the rate of time and one-half for all of their hours worked in excess of the

   maximum hours provided for in the FLSA.

          28. Defendants knew of and/or showed a willful disregard for the provisions of the

   FLSA as evidenced by their failure to compensate Plaintiffs, EDWARDS and BROWN at the

   statutory rate of time and one-half for all the hours they worked in excess of forty (40) hours

   per week when they knew or should have known such was due.

          29. Defendants failed to properly disclose or apprise Plaintiffs, EDWARDS and

   BROWN of their rights under the FLSA.

          30. As a direct and proximate result of Defendants’ willful disregard of the FLSA,

   Plaintiffs, EDWARDS and BROWN are entitled to liquidated damages pursuant to the FLSA.
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 6 of 7



           31. Due to the willful and unlawful actions of the Defendants, Plaintiffs, EDWARDS

   and BROWN have suffered damages in the amount not presently ascertainable of unpaid

   overtime wages, plus an equal amount as liquidated damages.

           32. Plaintiffs, EDWARDS and BROWN are entitled to an award of their reasonable

   attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiffs, EDWARDS and BROWN respectfully request that judgment

  be entered in their favor against the Defendants:

          a.       Declaring that the Defendants violated the overtime provisions of 29

                   U.S.C. § 207;

          b.       Awarding Plaintiffs, EDWARDS and BROWN overtime compensation in the

                   amount calculated;

          c.       Awarding Plaintiffs, EDWARDS and BROWN liquidated damages in the amount

                   calculated;

          d.       Awarding Plaintiffs, EDWARDS and BROWN reasonable attorney’s fees and

                   costs and expenses of this litigation pursuant to 29 U.S.C. § 216(b);

          e.       Awarding Plaintiffs, EDWARDS and BROWN post-judgment interest; and

          f.       Ordering any other and further relief this Court deems to be just and

                   proper.

                                            JURY DEMAND

          Plaintiffs, EDWARDS and BROWN demand trial by jury on all issues so triable as of

  right by jury.

          Dated: July 23, 2020.
Case 0:20-cv-61503-XXXX Document 1 Entered on FLSD Docket 07/23/2020 Page 7 of 7



                                     Respectfully submitted,

                                     BOBER & BOBER, P.A.
                                     Attorneys for Plaintiff
                                     2699 Stirling Road, Suite-A304
                                     Hollywood, FL 33312
                                     Phone: (954) 922-2298
                                     Fax: (954) 922-5455
                                     peter@boberlaw.com

                                     By: s/. Peter Bober
                                     FBN # 0122955
